Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant

1.	In the reply filed July 28, 2021, Claims 1, 6, 8, 9, 11, 12, 16, 17, and 20 have been amended. Now, claims 1-20 remain pending and allowed.

Claim Rejections - 35 USC § 101

3.	The 35 U.S.C. 101 rejection of claims 1-20 are hereby withdrawn pursuant to the Examiner’s Amendment below.  Applicant’s invention is particularly directed to a practical application for prohibiting of a subscriber leader from leveraging the communication system for “third-party marketing activities” if the subscriber leader is detected to have “illegally use[d] the communication system.”.  This provides inherent technical benefits and system improvements, including reduced network traffic (associated with marketing activities of that subscriber leader) that might otherwise need to be carried by the communication system, as well as improved system security by way malware detection and removal.  

Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Kenneth Kwan, Reg. No. 69,071 on August 27, 2021.

	
1.	(Currently amended)  A method comprising:
	identifying, by a processing system including a processor, from a plurality of subscribers to services of a communication system, a subscriber leader who performs activities associated with a social media page, wherein the subscriber leader is identified in accordance with website traffic carried electronically via a network, and wherein the website traffic carried electronically via the network is identified electronically by the processing system;	determining, by the processing system, through direct interest expressed by a subset of the plurality of subscribers by becoming members of the social media page of the subscriber leader that the subset of the plurality of subscribers is a plurality of subscriber followers of the subscriber leader, wherein the determining is further based on detection, over the network, of social media traffic corresponding to interactions associated with the subscriber leader and the subset of the plurality of subscribers;
providing, by the processing system, a third-party system with access to the subscriber leader for placement of particular content in media content generated by the subscriber leader;
	monitoring, by the processing system, consumption of products or services by the subscriber leader and by the plurality of subscriber followers, wherein the products or services are consumed by the subscriber leader and by an opt-in subset of the 
obtaining, by the processing system, a marketable value of the subscriber leader in accordance with the assessing, wherein the marketable value comprises a plurality of market sector values corresponding to predefined market sector characteristics of the second products or services;
performing, by the processing system, scanning of the social media page for malicious programs by scanning data in the social media page to detect computer malware and performing monitoring of network activities, over the network, associated with the subscriber leader for unauthorized access to computer resources by detecting for certain data indicative of computer hacking activities;
performing the monitoring of the network activities for unauthorized access to computer resources; and
controlling, by the processing system, the access by the third-party system to the subscriber leader based on the reputational value, such that, if the reputational value derived based on the scanning and based on the performing the monitoring indicates that the subscriber leader is conducting illicit activities on the communication system, the access to the subscriber leader for placement of particular content in media content of the social media page generated by the subscriber leader is prohibited and the subscriber leader is prevented from engaging in particular activities associated with the third-party system, wherein prohibiting the access to the subscriber leader comprises preventing the media content of the social media page from being accessed and utilized for the placement of the particular content.



	a processing system including a processor; and  
	a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
identifying at least one of a plurality of subscribers to services of a communication system as a subscriber leader, wherein the subscriber leader is identified in accordance with website traffic carried electronically via a network, and wherein the website traffic carried electronically via the network is identified electronically by the processing system;
determining, through direct interest expressed by a subset of the plurality of subscribers by establishing a user account on a webpage associated with the subscriber leader, that the subset of the plurality of subscribers is a plurality of subscriber followers of the subscriber leader, wherein the determining is further based on detection, over the network, of instant messaging traffic corresponding to interactions associated with the subscriber leader and the subset of the plurality of subscribers;
providing a third-party system with access to the subscriber leader for placement of particular content in media content generated by the subscriber leader;
monitoring consumption of products or services by the subscriber leader and by the plurality of subscriber followers, wherein the products or services are consumed by the subscriber leader and by an opt-in subset of the plurality of subscriber followers, wherein the opt-in subset is in accordance with an opt-in procedure performed at respective communication devices of the subscriber followers in the opt-in subset to permit the monitoring, each of the communication devices including an interface for communicating with the processing system to perform the opt-in procedure;
identifying first products or services consumed by the subscriber leader;
identifying second products or services consumed by the opt-in subset of the plurality of subscriber followers;
determining a correlation between the first products or services consumed by the subscriber leader and the second products or services consumed by the opt-in subset of the plurality of subscriber followers;

assessing a first value of consumption for the second products or services consumed by the opt-in subset of the plurality of subscriber followers and a second value of consumption for the second products or services associated with a non-opt-in subset of the plurality of subscriber followers, to obtain an estimate of an economic value of the second products or services consumed by the plurality of subscriber followers as influenced by the consumption choices of the subscriber leader, based on the correlation;
obtaining a marketable value of the subscriber leader in accordance with the assessing, wherein the marketable value comprises a plurality of market sector values corresponding to predefined market sector characteristics of the second products or services;
performing scanning of the webpage for malicious programs by scanning data in the social media page to detect computer malware and performing monitoring of network activities, over the network, associated with the subscriber leader for unauthorized access to computer resources by detecting for certain data indicative of computer hacking activities;
deriving a reputational value for the subscriber leader based on the scanning of the webpage for malicious programs and based on the performing the monitoring of the network activities for unauthorized access to computer resources; and
controlling the access by the third-party system to the subscriber leader based on the reputational value, such that, if the reputational value derived based on the scanning and based on the performing the monitoring indicates that the subscriber leader is conducting illicit activities on the communication system, the access to the subscriber leader for placement of particular content in media content of the social media page generated by the subscriber leader is prohibited and the subscriber leader is prevented from engaging in particular activities associated with the third-party system, wherein prohibiting the access to the subscriber leader comprises preventing the media content of the social media page from being accessed and utilized for the placement of the particular content.



identifying, from a plurality of subscribers to services of a communication system, a subscriber leader who performs activities associated on a webpage associated with the subscriber leader, wherein the subscriber leader is identified in accordance with website traffic carried electronically via a network, and wherein the website traffic carried electronically via the network is identified electronically by the processing system;
determining, through direct interest expressed by a subset of the plurality of subscribers by establishing a user account on the webpage associated with the subscriber leader, that the subset of the plurality of subscribers is a plurality of subscriber followers of the subscriber leader, wherein the determining is further based on detection, over the network, of social media traffic corresponding to interactions associated with the subscriber leader and the subset of the plurality of subscribers;
providing a third-party system with access to the subscriber leader for placement of particular content in media content generated by the subscriber leader;
monitoring consumption of products or services by the subscriber leader and by the plurality of subscriber followers, wherein the products or services are consumed by the subscriber leader and by an opt-in subset of the plurality of subscriber followers, wherein the opt-in subset is in accordance with an opt-in procedure performed at respective communication devices of the subscriber followers in the opt-in subset to permit the monitoring, each of the communication devices including an interface for communicating with the processing system to perform the opt-in procedure;
identifying first products or services consumed by the subscriber leader;
identifying second products or services consumed by the opt-in subset of the plurality of subscriber followers;
determining a correlation between the first products or services consumed by the subscriber leader and the second products or services consumed by the opt-in subset of the plurality of subscriber followers;

assessing a first value of consumption for the second products or services consumed by the opt-in subset of the plurality of subscriber followers and a second value of consumption for the second products or services associated with a non-opt-in subset of the plurality of subscriber followers, to obtain an estimate of an economic value of the second products or services consumed by the plurality of subscriber followers as influenced by the consumption choices of the subscriber leader, based on the correlation;
calculating a marketable value of the subscriber leader based at least in part on the assessing, wherein the marketable value comprises a plurality of market sector values corresponding to predefined market sector characteristics of the second products or services;
performing scanning of the webpage for malicious programs by scanning data in the social media page to detect computer malware and performing monitoring of network activities, over the network, associated with the subscriber leader for unauthorized access to computer resources by detecting for certain data indicative of computer hacking activities;
deriving a reputational value for the subscriber leader based on the scanning of the webpage for malicious programs and based on the performing the monitoring of the network activities for unauthorized access to computer resources; and
controlling the access by the third-party system to the subscriber leader based on the reputational value, such that, if the reputational value derived based on the scanning and based on the performing the monitoring indicates that the subscriber leader is conducting illicit activities on the communication system, the access to the subscriber leader for placement of particular content in media content of the social media page generated by the subscriber leader is prohibited and the subscriber leader is prevented from engaging in particular activities associated with the third-party system, wherein prohibiting the access to the subscriber leader comprises preventing the media content of the social media page from being accessed and utilized for the placement of the particular content.

Reasons for Allowance
6.	Applicant’s arguments, see Remarks, filed June 15, 2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	identifying, by a processing system including a processor, from a plurality of subscribers to services of a communication system, a subscriber leader who performs activities associated with a social media page, wherein the subscriber leader is identified in accordance with website traffic carried electronically via a network, and wherein the website traffic carried electronically via the network is identified electronically by the processing system;	determining, by the processing system, through direct interest expressed by a subset of the plurality of subscribers by becoming members of the social media page of the subscriber leader that the subset of the plurality of subscribers is a plurality of subscriber followers of the subscriber leader, wherein the determining is further based on detection, over the network, of social media traffic corresponding to interactions associated with the subscriber leader and the subset of the plurality of subscribers;
providing, by the processing system, a third-party system with access to the subscriber leader for placement of particular content in media content generated by the subscriber leader;
	monitoring, by the processing system, consumption of products or services by the subscriber leader and by the plurality of subscriber followers, wherein the products or services are consumed by the subscriber leader and by an opt-in subset of the plurality of subscriber followers, wherein the opt-in subset is in accordance with an opt-in procedure performed at respective communication devices of the subscriber followers in the opt-in subset to permit the monitoring, each of the communication devices including an interface for communicating with the processing system to perform the opt-in procedure;
obtaining, by the processing system, a marketable value of the subscriber leader in accordance with the assessing, wherein the marketable value comprises a plurality of market sector values corresponding to predefined market sector characteristics of the second products or services;
performing, by the processing system, scanning of the social media page for malicious programs by scanning data in the social media page to detect computer malware and performing monitoring of network activities, over the network, associated with the subscriber leader for unauthorized access to computer resources by detecting for certain data indicative of computer hacking activities;
deriving, by the processing system, a reputational value for the subscriber leader based on the scanning of the social media page for malicious programs and based on the performing the monitoring of the network activities for unauthorized access to computer resources; and
controlling, by the processing system, the access by the third-party system to the subscriber leader based on the reputational value, such that, if the reputational value derived based on the scanning and based on the performing the monitoring indicates that the subscriber leader is conducting illicit activities on the communication system, the access to the subscriber leader for placement of particular content in media content of the social media page generated by the subscriber leader is prohibited and the subscriber leader is prevented from engaging in particular activities associated with the third-party system, wherein prohibiting the access to the subscriber leader comprises preventing the media content of the social media page from being accessed and utilized for the placement of the particular content.

The prior art rejection was previously withdrawn in this application, see the Final Office Action dated April 14, 2020.  Harrang in view of Zyman and further in view of Hawks failed to teach “estimating an influence of consumption choices of the subscriber leader over consumption patterns of the subscriber followers, in accordance with the correlation, and assessing a value of consumption for the second products or services, and obtaining a marketable value of the subscriber leader in accordance with the assessing’.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	 Abbe, Alfrieda, “The buzz on social media”, The Writer, Mar. 2011, pages 34-37 and 55.;
B.	Method and system for assigning customer influence ranking scores to internet users (US 20070198510 A1) teaches assigning ranking scores to Internet users of a networking site and a content site in which the networking site enables each user to become associated with other users as friends and in which the content site enables each user to rate content published by other users includes the following operations;
C.	SYSTEM FOR RATING QUALITY OF ONLINE VISITORS (US 20080306830 A1) teaches determining session, visitor, advertiser and/or website click quality scores includes a data warehouse collected from a plurality of websites, a method of determining whether a goal established for a website is achieved, a data mining system for adjusting the value of certain actions taken by a visitor to a website in accomplishing the websites ultimate goal, and a subsystem for reporting click quality scores to users of the system.




	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624